OPINION upon REHEARING.
Beck, J.
I. A rehearing was granted in this case at a former term, and it has again been submitted upon the argument of counsel.
We entertained no doubts upon the questions decided in the foregoing opinion, except those involved in the third.and 6 EviDEircTs: eíuding:ecor-peja?nprac-?" tooe‘ points. Upon a careful reconsideration of R*e abstract, and the application of the rule recently settled by this court, which controls in determining whether evidence objected to is made to appear with sufficient clearness in order to authorize us to determine its admissibility, we are satisfied all our conclusions are correct. The rule is stated by Mr. Justice Servers in these words: “The true rule, we think, is that, when it is apparent upon the face of the question ashed the witness what the evidence sought to be introduced is, and that it is material, this is sufficient; but when this is not apparent, then the party seeking to introduce the evidence is required to state what he expects to prove, and thus make its materiality appear.” Mitchell v. Harcourt, ante, p. 349.
The abstract shows the examination of the witness Patterson, touching the excluded evidence, in the following language. Nothing farther relating thereto is found in the abstract:
“Q. Now, didn’t you see Mr. Humphrey on that morning and say to him, £ I have a customer that I think will buy Waite out,’ and Humphrey says, £he won’t pay Waite over fifty cents on the dollar, and it won’t pay the claims,’ and *681didn’t you say then, ‘that is more than Waite will get if his creditors shut down on him?’
“A. I had a conversation with Humphrey, but that wasn’t it in substance. No, sir.
“Q. Now state the conversation you did have with him.
“[Objected to as not proper cross-examination, immaterial and incompetent. Sustained. Defendants except.]”
What that conversation was, or even what it was about, and whether it related to a matter in issue,' cannot be determined, or even inferred, from this quotation from the abstract. Under the foregoing rule, we cannot exercise presumption as to the character and substance of the evidence, and cannot attempt to determine its admissibility.
II. The evidence referred to in the fourth point of our THE SAME former opinion is with less certainty and explicit- , . . ‘ l ness alluded to m the abstract. We quote all that is found therein relating to the evidence and the ruling of the court in question:
“After I went to the door of Yotaw & Hartshorn’s office, and found it locked, and rapped and got no response, I found the deputy sheriff, and directed him to levy on the goods and books, and he carried them out of the building, and I directed him to hold possession of the store and goods, and we commenced to invoice after dinner.
“[Plaintiffs object to and move the court to strike out all that part of the witness? testimony relating to the conversation with the deputy sheriff, because his return is the best evidence of what was done. Objection sustained and motion granted, and defendants except.] ”
What was the conversation here referred to does not appear. It could not have been the directions to levy, for they do not appear to have been replied to; and a simple direction without a reply cannot be called a conversation. Neither would a direction neccessarily appear upon the officer’s return, and we cannot presume that the court so decided. It is probable that the conversation may have related to some act that *682ought to have been, shown bj the return. If that was so, the court’s ruling was correct, for the return is the best evidence. But we can exercise no presumption as to the fact or substance of the evidence which was excluded. We adhere to the conclusion announced in the foregoing opinion, that the judgment of the circuit court ought to be affirmed.